ROSETTA RESOURCES INC. NAMES NEW DIRECTOR TO BOARD OF DIRECTORS HOUSTON, September 18, 2008 (GlobeNewswire) – Rosetta Resources Inc. (Nasdaq: ROSE) announced today that Matthew D. (“Matt”) Fitzgerald has been appointed to Rosetta’s Board of Directors, effective September 12, 2008. Fitzgerald, now 50, is a private investor. He retired from Grant Prideco, Inc. in April of 2008, where he served as Executive Vice President and Chief Financial Officer since January 2004, and Treasurer since February 2007. Prior to joining Grant Prideco, Inc., Mr.
